         Case 1:19-cr-00395-PKC Document 146 Filed 04/27/21 Page 1 of 2




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                    888 GRAND CONCOURSE, SUITE 1H
                                                    BRONX, NEW YORK 10451
                                                    (718) 293-4900 • FAX (718) 618-0140
                                                    www.klugerlawfirm.com



                                                    April 27, 2021


By ECF and Email
Honorable P. Kevin Castel
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, N.Y. 10007

              Re:     United States v. Vance Collins and Ramon Ramirez
                      19 Cr. 395 (PKC)

Dear Judge Castel,

         Defendants Vance Collins and Ramon Ramirez are scheduled to be
 sentenced on May 12, 2021. Pursuant to this Court’s Individual Rules of Practice for
 Sentencing Proceedings, defense sentencing submissions, if any, are due two weeks
 prior to sentencing (here, April 28, 2021). Both defense teams are working diligently
 to complete their sentencing submissions. However, due to delays caused by the
 COVID-19 pandemic, the job is being made slightly more difficult than usual.
 Accordingly, both Mr. Collins and Mr. Ramirez respectfully request that they be
 permitted to file their respective submissions by this Friday, April 30, 2021, rather
 than tomorrow.

     A.U.S.A. Adam Hobson has kindly consented to this request.

     Thank you.

                                                    Respectfully Submitted,

                                                    /s/ Matthew J. Kluger
                                                    Matthew J. Kluger
                                                    Jodi L. Morales
                                                    Attorneys for Ramon Ramirez




                                               1
       Case 1:19-cr-00395-PKC Document 146 Filed 04/27/21 Page 2 of 2




                                         /s/ Eric Breslin
                                         Eric R. Breslin
                                         Arletta Bussiere
                                         Attorneys for Vance Collins



cc:   AUSA Frank Balsamello
      AUSA Jamie Bagliebter
      AUSA Adam Hobson




                                     2
